Case: 3:20-cv-00114-MJN-SLO Doc #: 28 Filed: 04/06/21 Page: 1 of 2 PAGEID #: 1095




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

MATTHEW SMYER,             : Case No. 3:20-cv-114
                           :
         Plaintiff,        : District Judge Michael J. Newman
                           : Magistrate Judge Sharon L. Ovington
vs.                        :
                           :
KROGER LIMITED PARTNERSHIP :
I, et al.,                 :
                           :
         Defendants.


                                          ORDER


       This civil case came before the Court for a teleconference on April 2, 2021 to discuss
a discovery dispute. Plaintiff seeks to depose Kroger CEO, Rodney McMullen, and to
reconvene the depositions of Defendants, Eric Curtis and Jessica Utterback. Defendants
oppose these requests and seek a protective order as to Mr. McMullen. Attorneys Peter
Newman, Emily Gelhaus, and Daniel Rosenthal appeared and participated.
       After reviewing the parties’ position statements and upon hearing counsels’
arguments as to the depositions and the protective order, Plaintiff’s request to depose
Rodney McMullen is DENIED, and Defendants’ request for a protective order as to Mr.
McMullen is GRANTED. See Bush v. Dictaphone Corp., 161 F.3d 363, 367 (6th Cir.
1998); Lewelling v. Farmers Ins. Of Columbus, Inc., 879 F.2d 212, 218 (6th Cir. 1989);
Elvis Presley Enters. v. Elvisly Yours, Inc., 936 F.2d 889, 894 (6th Cir. 1991).
       Plaintiff’s request to reconvene the depositions of Mr. Curtis and Ms. Utterback is
GRANTED. Plaintiff shall be permitted to reconvene the depositions of Mr. Curtis and
Ms. Utterback subject to the following limitations offered by Plaintiff’s counsel: (1)
Plaintiff may seek testimony as to the alleged alteration of notes; and (2) Plaintiff may seek
Case: 3:20-cv-00114-MJN-SLO Doc #: 28 Filed: 04/06/21 Page: 2 of 2 PAGEID #: 1096




testimony arising from Defendants’ responses to Plaintiff’s First Set of Interrogatories and
First Request for Production of Documents due on April 21, 2021.


April 6, 2021                                  s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge
